Filed 7/5/22 In re A.H. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 In re A.H., a Person Coming Under the Juvenile Court                                          C094360
 Law.

 THE PEOPLE,                                                                       (Super. Ct. No. JV139302)

                    Plaintiff and Respondent,

           v.

 A.H.,

                    Defendant and Appellant.




         The juvenile court continued minor A.H.’s wardship and committed him to the
Department of Corrections and Rehabilitation, Division of Juvenile Justice (DJJ) for 52
years to life until he reaches the age of 25, subject to the statutory limitation. The
juvenile court also awarded the minor custody credits for time spent in physical




                                                             1
confinement. The minor appeals, contending the custody credits should include the days
he spent on electronic monitoring. We affirm the commitment order.
                                     I. BACKGROUND
        Following a contested jurisdiction hearing, the juvenile court found true, beyond a
reasonable doubt, that the minor committed first degree murder, unlawfully took a
vehicle, bought or received stolen property, and resisted arrest. The court also found true
a firearm enhancement allegation. It committed the minor to DJJ for “52 years to life
with confinement until he reaches the age of 25,” subject to the statutory limitation, and
awarded him 766 days of custody credit for time served at a local holding facility. But
the award does not include the days the minor spent on electronic monitoring in prior
petitions. The minor timely appealed.
                                      II. DISCUSSION
        On appeal, the minor contends he should be awarded precommitment custody
credits for the days he spent on electronic monitoring in prior petitions. We disagree and
affirm the order.
        A minor is entitled to custody credits attributable to prior petitions when the
minor’s term of physical confinement is aggregated due to those petitions. (In re A.M.
(2014) 225 Cal.App.4th 1075, 1085-1086.) Welfare and Institutions Code section 726,
subdivision (d)(1) does not expressly provide for precommitment credits. 1 The version
of this statute in effect at the time of the jurisdiction hearing stated that if the juvenile
court removes a minor from the physical custody of the minor’s parent or guardian, the
minor “may not be held in physical confinement for a period in excess of the maximum
term of imprisonment which could be imposed upon an adult” convicted of the same
offense. (§ 726, former subd. (d)(1).) Our Supreme Court has, however, interpreted




1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                                2
section 726 to require precommitment credit for the time a juvenile has been held in
physical confinement, which includes juvenile hall. (In re Eric J. (1979) 25 Cal.3d 522,
536 (Eric J.).) “Physical confinement” is further defined as “placement in a juvenile hall,
ranch, camp, forestry camp or secure juvenile home . . . , or in any institution operated by
the Department of Corrections and Rehabilitation, Division of Juvenile Justice.” (§ 726,
subd. (d)(5).) It does not include electronic monitoring.
       The minor’s participation in the electronic monitoring program did not fall under
the definition of “physical confinement” in section 726. He was released to his parents’
home and was allowed to leave home for school, employment, and other approved
activities. While he had to wear a monitoring device, the device did not create any
physical barrier that prevented him from leaving his home. His parents’ home also
lacked any physical barriers that prevented him from leaving. (See In re Lorenzo L.
(2008) 163 Cal.App.4th 1076, 1080 [any confinement created by electronic monitoring is
psychological, rather than physical].) Thus, the minor was not subject to physical
confinement as defined in section 726 while on electronic monitoring.
       The minor effectively contends Eric J. requires the direct application of Penal
Code section 2900.5, which awards custody credits for electronic monitoring to adults
under some circumstances, to juvenile cases. He misunderstands Eric J.’s holding. The
minor in Eric J. sought precommitment credits for time spent in custody in juvenile hall.
(Eric J., supra, 25 Cal.3d at p. 533.) Our Supreme Court there awarded credits to the
minor not through the direct application of Penal Code section 2900.5, but via statutory
interpretation of section 726. (Eric J., supra, at pp. 535-536.) Specifically, it noted that
section 726 provided a minor may not be held in physical confinement for longer than an
adult convicted of the same offense and that “physical confinement” in section 726
expressly included juvenile hall. (Eric J., supra, at pp. 535-536.) Thus, Eric J. rejected
the wholesale incorporation of Penal Code section 2900.5 into section 726, as suggested
by the minor here. This is consistent with the well-established law that adult statutes do

                                              3
not apply directly to minors. (In re Michael W. (1980) 102 Cal.App.3d 946, 954 [Pen.
Code, § 2900.5 does not apply to juvenile cases]; In re Leonard R. (1977) 76 Cal.App.3d
100, 103 [same].)
       Nor did Eric J. authorize the award of credits for time spent on electronic
monitoring. A decision is limited by its facts, and “the language of an opinion must be
construed with reference to the facts presented by the case, and the positive authority of a
decision is coextensive only with such facts.” (Brown v. Kelly Broadcasting Co. (1989)
48 Cal.3d 711, 734-735; see Sacramento County Deputy Sheriffs’ Assn. v. County of
Sacramento (1990) 220 Cal.App.3d 280, 288 [the ratio decidendi of an opinion is
determined by the facts before the deciding court].) Eric J. entitled a minor to
precommitment custody credits for time spent in physical confinement as defined in
section 726, and nothing more. It did not expand or otherwise construe “physical
confinement” under section 726, or allow custody credits for time spent at placements
other than those provided in section 726. We remain persuaded by the reasoning in In re
Lorenzo L., supra, 163 Cal.App.4th 1076 and decline to expand the holding in Eric J.
       The minor further argues that People v. Raygoza (2016) 2 Cal.App.5th 593 entitles
him to custody credits for time spent on electronic monitoring because he, like the adult
defendant in Raygoza, was placed on electronic monitoring by court order. But this
argument was expressly rejected by Raygoza, which held the procedure by which a
defendant was placed on electronic monitoring has no effect on his or her entitlement to
custody credits under Penal Code section 2900.5. (Raygoza, supra, at p. 602.)
Moreover, Raygoza addresses the application of Penal Code section 2900.5 to an adult
defendant and lends no support to a minor’s entitlement to credit for electronic
monitoring.
       Therefore, electronic monitoring does not constitute physical confinement under
section 726, and the minor is not entitled to custody credits for that time.



                                              4
                         III. DISPOSITION
The commitment order is affirmed.


                                            /S/

                                        RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

HOCH, J.




                                    5